Citation Nr: 0809053	
Decision Date: 03/18/08    Archive Date: 04/03/08	

DOCKET NO.  06-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2007, a video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.


FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes:  his service medical 
and personnel records, as well as VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is 
contended that, while in service, the veteran endured 
repeated episodes of racial harassment, in addition to one 
episode of sexual assault, which incidents resulted in the 
development of a post-traumatic stress disorder.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finally, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat-related (as in this case), 
the veteran's lay testimony regarding the inservice stressor 
is insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Where a post-traumatic 
stress disorder claim is based on an inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, and hospitals or physicians; pregnancy tests or 
tests for sexually transmitted disease; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence which may be found in the 
sources.  Examples of behavior changes which might constitute 
credible evidence of a stressor include, but are not limited 
to:  a request for a transfer to another military duty 
assignment, deterioration in work performance; substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2007).  

In the present case, service medical records fail to 
demonstrate the presence of a post-traumatic stress disorder, 
or, for that matter, any episodes of sexual and/or racial 
harassment.  As of the time of a service separation 
examination in January 1974, a psychiatric evaluation was 
entirely within normal limits, and no pertinent diagnosis was 
noted.  Significantly, in a service administrative record of 
May 1973, it was requested that the veteran be barred from 
reenlistment due to a lack of maturity and disciplined 
behavior which rendered him unsuitable to perform many of his 
assigned duties.  Noted at the time was that the veteran had 
gotten in frequent arguments with other personnel working 
around him, and that his personal appearance was far below 
Army standards.  Moreover, in the opinion of his superior 
officer, the veteran lacked the appropriate interest to 
perform his military service as a soldier.  

The Board notes that, at the time of a VA general medical 
examination in October 1994, there was no evidence of any 
psychiatric or personality-related disability.  In point of 
fact, the earliest clinical indication of the presence of an 
acquired psychiatric disorder is revealed by a VA outpatient 
treatment record dated in October 2004, more than 30 years 
following the veteran's discharge from service.  While at 
that time, the veteran received a diagnosis of severe post-
traumatic stress disorder, it was, in fact, noted that he had 
recently suffered the death of his girlfriend of six years.  

The Board observes that, during the course of VA outpatient 
treatment in June 2005, the same VA psychologist who had 
provided the October 2004 treatment note wrote that he had 
reviewed the veteran's service medical records, and that, in 
his professional opinion, the veteran's post-traumatic stress 
disorder was "more likely than not" related to his inservice 
claims of sexual abuse and racial discrimination.  However, 
as noted above, there currently exists no evidence whatsoever 
that, at any time during the veteran's period of active 
military service, he experienced racial discrimination, or 
any form of sexual abuse.  Moreover, following a VA 
psychiatric examination in February 2006 (which examination, 
it should be noted, involved a full review of the veteran's 
claims folder), the examiner was of the opinion that the 
veteran did not meet the criteria for a post-traumatic stress 
disorder, but, rather, suffered from an adjustment disorder 
with depressive features, in conjunction with a personality 
disorder.  

The Board acknowledges that, in April 2006, the same VA 
psychologist who had provided the October 2004 and June 2005 
opinions took issue with the February 2006 VA examiner's 
comments, noting that he was a "board certified" 
psychologist, and that both psychologists and psychiatrists 
have equal status under the law to submit a clinical 
diagnosis.  Once again, the VA psychologist noted that, after 
reviewing the veteran's service medical records, as well as 
his current medical records, it was his professional opinion 
that the veteran's current condition (of post-traumatic 
stress disorder) was "more likely than not" related to his 
inservice military sexual trauma.  

The Board has taken into consideration the aforementioned 
opinions of a VA psychologist regarding the relationship 
between the veteran's current post-traumatic stress disorder 
and his alleged inservice racial discrimination and/or sexual 
trauma.  However, those opinions are entirely unsubstantiated 
by the objective evidence currently on file.  To date, there 
exists no evidence of inservice behavioral changes, such as a 
request for transfer or episodes of depression and/or panic 
attacks which might be expected from a person who has 
undergone a personal assault.  Nor is there any evidence 
that, at any time during the veteran's period of active 
military service, he sought mental health counseling or the 
help of law enforcement authorities.  The Board may reject 
medical opinions that are based on inaccurate or 
unsubstantiated accounts.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
addition, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  

Where a claimed stressor is unrelated to combat, the 
veteran's lay testimony, in and of itself, is not enough to 
establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborating evidence which 
supports and does not contradict the veteran's testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a 
medical opinion diagnosing post-traumatic stress disorder 
will not suffice to verify the occurrence of an alleged 
inservice stressor.  See Moreau at 395-396 (1996); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In the present case, it is clear that the veteran has on a 
number of occasions received a diagnosis of post-traumatic 
stress disorder.  However, in the opinion of a VA 
psychiatrist (who, it should be added, had full access to all 
of the veteran's records, including his service medical 
records), the veteran does not, in fact, suffer from a post-
traumatic stress disorder, but, rather, from an adjustment 
disorder with depressive features in conjunction with a 
personality disorder.  To date, there is no indication that 
the veteran's alleged inservice stressors have been verified, 
or, for that matter, are capable of verification.  Thus, the 
VA opinions attributing the veteran's PTSD to any alleged in-
service stressor are of little or no probative value.

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim, and as such, the veteran's claim for 
service connection for post-traumatic stress disorder must be 
denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by November 2004, December 2004, December 2005, 
March 2006, and May 2006 VCAA letters.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to the claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical and personnel records, as well as VA and private 
treatment records and examination reports.  The veteran also 
appeared at a hearing before the undersigned Veterans Law 
Judge in November 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


